Citation Nr: 1751849	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-41 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for urethral strictures, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for keloidal acne of the neck, rated as 10 percent disabling prior to April 11, 2013, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from February 1976 to January 1979. 

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2017, the Veteran withdrew his request for a personal hearing before the Board.  In June 2017, his representative submitted additional evidence with a waiver of regional office jurisdiction.

The Veteran has asserted that his now-service-connected (see below) psychiatric disorder precludes substantially gainful employment.  As this issue has been raised, but not as part of a current increased rating claim, a claim for a total disability rating based upon individual unemployability (TDIU) is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The issue of entitlement to service connection for PTSD is addressed in the REMAND section of this decision and is being REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and credible evidence supports a finding that the Veteran's psychiatric disorder, including depression and anxiety, is etiologically related to his service-connected disorders.  

2.  Throughout the pendency of the appeal, the Veteran's urethral stricture resulted in the wearing of absorbent materials that must be changed less than twice per day.

3.  Prior to April 11, 2013, the Veteran's keloidal acne covered less than 20 percent of the entire body, or exposed areas affected, and did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

4.  Since April 11, 2013, the Veteran's keloid acne covered up to, but no more than, 40 percent of the entire body, or exposed areas affected, and did not require constant or near constant use of systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include depression and anxiety, have been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a rating in excess of 20 percent for a urethral stricture have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 3.102, 3.159, 4.115b, Diagnostic Code (DC) 7518 (2017).

3.  Prior to April 11, 2013, the criteria for a rating in excess of 10 percent for keloidal acne have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 3.102, 3.159, 4.118, DCs 7806, 7813 (2017).

4.  Since April 11, 2013, the criteria for a rating in excess of 30 percent for keloidal acne have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 3.102, 3.159, 4.118, DCs 7806, 7813 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted for a disability incurred or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  Here, the claims file includes a February 2017 private opinion concluding that the Veteran's mood disorder, to include his depression, was affected by his service-connected physical disabilities. The examiner concluded that major depressive disorder "more likely than not began in military service, continues uninterrupted to the present and is aggravated by his" service-connected skin and urethral conditions.  The examiner cited to pain from these disorders in reaching this conclusion.  The claims file is devoid of evidence of greater probative value contradicting these conclusions, and accordingly the Board finds that service connection is warranted for a psychiatric disorder including depression and anxiety.  To this extent, the claim is granted.  

There remain questions about the associated PTSD claim, however, and those are addressed in the REMAND section of this decision.

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Urethral Stricture

The Veteran's urethral stricture has been rated according to DC 7518, which contemplates stricture of the urethra.  That code directs that the disability be rated as a voiding dysfunction.

Voiding dysfunction is rated based upon urine leakage, frequency, or obstructed voiding.  Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a . 

For a rating based on urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a. 

The Board finds that a rating higher than 20 percent is not warranted for the Veteran's urethral stricture at any time during the appeal period.  As outlined above, the 2013 VA examiner in fact found that the Veteran's urethral stricture had not recurred based upon the results of a 2013 cystoscopy.  Furthermore, on examination, the Veteran was noted to not require the wearing of absorbent materials for his disability.  Urinary frequency that would meet the criteria for a higher 40 percent rating was also not shown.  On September 2008 VA examination, he was noted to use absorbent materials that needed to be changed less than twice per day.  He reported some urgency and mild urinary incontinence.  Again, his urinary frequency was less than is set forth in the higher rating.  A review of the VA treatment records during the appeal period does not otherwise demonstrate a worsening of the Veteran's voiding symptoms.  Accordingly, the Board finds that a rating in excess of 20 percent for urethral stricture is not warranted.

Keloidal Acne

The Veteran's keloidal acne is currently rated as 10 percent disabling prior to April 11, 2013, and as 30 percent rating thereafter, pursuant to DC 7813-7806.  DC 7813 contemplates various skin disabilities, to include tinea pedis.  DC 7806 contemplates dermatitis or eczema.  The Board notes that effective April 11, 2013, the Veteran was also assigned a 20 percent rating for his painful surgical scars associated with the removal of cellulitis and keloidal acne.  However, he did not timely appeal that claim following the issuance of an April 2017 statement of the case.  Thus, because the scarring portion of the Veteran's service-connected skin disability was specifically not appealed, the Board will focus its analysis on whether a higher rating is warranted for the Veteran's keloidal acne.  

In this case, the Board finds that an increased rating for the Veteran's keloidal acne is not warranted at any time during the appeal period.  

DC 7813 instructs that the disability be rated as disfigurement of the head, scars, or dermatitis, depending on the predominant disability.  Because the Veteran's disability is most analogous to dermatitis or eczema, in that it consists of small bumps scattered on his skin, the Board finds that DC 7806 is the most applicable code.

Under Diagnostic Code 7806, dermatitis or eczema, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Prior to April 11, 2013, and on September 2008 VA examination, the Veteran's keloidal acne was determined to cover less than 20 percent of the Veteran's body or area affected.  He was noted to being using medications that, while systemic, are not considered to be a corticosteroid or immunosuppressive drug.  In that regard, Doxycycline is defined as a broad spectrum antibacterial medication, rather than a corticosteroid or immunosuppressive.  See Dorland's Illustrated Medical Dictionary 505 (28th ed. 1994).  Thus, the Board thus finds that the criteria for a rating higher than 10 percent is not warranted.  In that regard, the Board notes that the 10 percent rating takes into consideration the Veteran's pustules and comedones noted on the neck and scalp, such that a separate rating under DC 7800 would account for these same symptoms and would amount to pyramiding.

Since April 11, 2013, the Veteran has been in receipt of a 30 percent rating based upon the result of the April 2013 VA examination stating that his keloidal acne covered less than 40 percent of his body or affected part.  However, the requirements set forth for a higher 60 percent rating have not been shown.  The VA examinations and treatment records do not reflect that the Veteran's skin disability covers more than 40 percent of his body or area affected, nor does the evidence show constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

Accordingly, based upon the evidence of record, the Board finds that a higher rating for the Veteran's skin disability is not warranted.

Other Rating Matters

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Service connection for an acquired psychiatric disorder, including anxiety and depression, is granted.

A rating in excess of 20 percent for a urethral stricture is denied.

Prior to April 11, 2013, a rating in excess of 10 percent for keloidal acne is denied.

Since April 11, 2013, a rating in excess of 30 percent for keloidal acne is denied.


REMAND

The February 2017 private medical opinion supporting service connection for a psychiatric disorder including depression and anxiety was unclear as to the causal role with PTSD.  A further examination is thus needed to address whether the Veteran's service-connected disorders have aggravated his PTSD.  Accordingly, this case is REMANDED for the following action:

1.  Afford the Veteran a VA mental health examination, with a psychiatrist or psychologist, to ascertain whether it is at least as likely as not (a 50 percent or greater probability) that PTSD was caused or aggravated by his service-connected psychiatric disorder (including depression and anxiety), or any of the other disorders listed in the November 2015 rating decision.  All opinions must be supported by a detailed rationale.

2.  Then, readjudicate the claim for service connection for PTSD.  If it remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


